Exhibit 10.2

EMPLOYMENT AGREEMENT

(Farmer Bros. Co. / Criteser)

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into effective
as of April 19, 2011 (the “Effective Date”), between FARMER BROS. CO., a
Delaware corporation (the “Company”), and PATRICK G. CRITESER (“Criteser”) who
agree as follows:

RECITALS

WHEREAS, the Company’s subsidiary Coffee Bean International, Inc. (“CBI”), and
Criteser are parties to that certain Amended and Restated Employment Agreement
entered into on April 27, 2007, as amended (the “Original Agreement”), whereby
Criteser was employed as the President and Chief Executive Officer of CBI.

WHEREAS, as part of a management restructuring plan, the Company desires to
employ Criteser and Criteser desires to be employed by the Company.

WHEREAS, it is the intent of the parties that the Original Agreement be
superseded in its entirety by this Agreement in order to provide for a temporary
expansion of Criteser’s duties, increase in compensation, and certain other
matters.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, receipt and adequacy of
which are hereby acknowledged, Criteser and the Company do hereby agree as
follows:

1. Employment; Effect on Original Agreement: The Company hereby employs
Criteser, and Criteser accepts employment from the Company, on the terms and
conditions herein stated. On the Effective Date, the Original Agreement is
terminated, and CBI’s obligations thereunder for the payment of current period
compensation are hereby assumed by the Company.

2. Term and Location of Employment. The term of this Agreement will commence on
the Effective Date and shall end when terminated under Section 8 below. During
the Term Criteser shall work out of the Company’s offices in Torrance,
California and from CBI’s offices in Portland, Oregon as necessary for the
performance of Criteser’s duties.

3. Duties.

A. On the Effective Date, Criteser shall begin to serve as an Interim Co-Chief
Executive Officer of the Company, reporting to the Audit Committee (the
“Committee”) of the Board of Directors (the “Board”) and, subject to the
oversight and control of the Committee and the Board, shall have responsibility
for all sales and marketing functions of the Company and CBI, including, without
limitation, route sales, and for all Company manufacturing and distribution
operations other than the Spice Products division operations, along with such
shared general powers, duties and responsibilities as are typically vested in a
chief executive officer, including without limitation the shared responsibility
for the development and implementation of the Company’s strategic plans and the
shared responsibility for the overall management of the Company.

B. Criteser shall continue to serve as President and Chief Executive Officer of
CBI, and in such capacity shall report to the CBI board of directors.

 

1



--------------------------------------------------------------------------------

C. In addition to his general duties and responsibilities, Criteser shall also
perform such other duties as are consistent with his position(s) and as are
directed by the Committee or the Board. Criteser shall devote to the Company’s
business substantially all of his working time. Service as a director of a
for-profit organization shall require approval of the Board.

D. If Criteser is serving neither as sole interim or sole permanent Chief
Executive Officer nor as co-Chief Executive Officer on an interim or permanent
basis, but is still employed by the Company his title will revert to President
and Chief Executive Officer of CBI with the duties attendant to that position
and this Agreement will be assigned by the Company to CBI and assumed by CBI.

4. Base Salary.

A. So long as Criteser is serving as an interim co-Chief Executive Officer, he
will receive a base salary of $350,000 per annum, payable in accordance with the
Company’s normal payroll practices; except that, for a period of six (6) months
starting on the Effective Date, Criteser’s base salary shall be $315,000 per
annum.

B. On October 19, 2011, Criteser’s annual base salary shall revert to $350,000
unless otherwise set by mutual written agreement.

C. If Criteser is selected as the sole permanent Chief Executive Officer, or if
both Criteser and Jeffrey A. Wahba are selected as permanent co-Chief Executive
Officer’s, or either is serving as sole interim Chief Executive Officer,
compensation will be set by mutual written agreement.

D. If Criteser is serving neither as sole interim or sole permanent Chief
Executive Officer nor as co-Chief Executive Officer on an interim or permanent
basis, but is still employed by the Company his title shall revert to President
and Chief Executive Officer of CBI and his annual base salary shall revert to
$256,250, subject however, to a ten percent (10%) base salary reduction through
October 19, 2011.

E. The annual base salary amount shall be reviewed each year by the Company and
may be adjusted upward or downward by the Company from time to time but shall
not be reduced below the amount applicable under Section 4A, 4B, 4C or 4D, as
applicable.

5. Bonuses. Criteser shall be entitled to participate in the Company’s 2005
Incentive Compensation Plan or any successor plan (“Plan”) each year so long as
the Plan remains in effect and one or more of the Company’s other executive
officers who are full-time Company employees (“Senior Executives”) also
participate. Under the terms of the Plan, the Compensation Committee of the
Board will, in its discretion, determine the Performance Criteria, as defined in
the Plan, and all other variables by which Criteser’s bonus for such year under
the Plan will be measured. The Target Award, as defined in the Plan, shall be an
amount equal to fifty-five percent (55%) (the “Applicable Percentage”) of
Criteser’s base annual salary. Except as provided otherwise in this Section 5,
Criteser’s participation in the Plan is subject to all Plan terms and
conditions. Under the terms of the Plan, no bonus is earned until awarded by the
Compensation Committee after completion of the fiscal year, and the Compensation
Committee may, in its discretion, reduce, entirely eliminate or increase the
bonus indicated by the Performance Criteria and other Plan factors. Criteser
acknowledges receipt of a copy of the Plan.

 

2



--------------------------------------------------------------------------------

6. Grants of Non-Qualified Stock Options and Award of Restricted Stock

A. Incentive Grant. In accordance with the provisions of the Farmer Bros. Co.
2007 Omnibus Plan (the “Omnibus Plan”), upon full execution of this Agreement,
Criteser shall be granted fifty thousand (50,000) non-qualified stock options at
an exercise price equal to the closing price of the Company’s common stock on
the grant date (the “Incentive Grant”).

B. Retention Grant. At the time the Board selects a permanent Chief Executive
Officer or permanent co-Chief Executive Officer’s (regardless of who is
selected), or the first business day following the end of the blackout period
which covers January 1, 2012, whichever occurs first, Criteser shall be granted
an additional fifteen thousand (15,000) non-qualified stock options at an
exercise price equal to the closing price on the grant date (the “Retention
Grant”).

C. Award of Restricted Stock. Upon full execution of this Agreement, Criteser
shall receive an award of restricted stock in accordance with the provisions of
the Omnibus Plan, equal to One Hundred Thousand Dollars ($100,000) divided by
the closing price of the Company’s common stock on the award date (the “Award”).

D. Public Information. Notwithstanding the foregoing, the Incentive Grant,
Retention Grant and Award, will be delayed during such period as there exists,
in the opinion of the Company’s counsel, material information concerning the
Company which has not been publicly disclosed.

E. Vesting. The Incentive Grant, the Retention Grant and the Award will vest on
the one year anniversary of the grant/award date, provided Criteser is then
employed by the Company, subject to accelerated vesting in the case of death,
“Permanent Incapacity,” termination of employment for other than “Cause”, or
resignation for “Good Reason,” as such terms are defined below; provided that
for purposes of accelerated vesting of the Retention Grant, “Good Reason” shall
not include the event described in Section 8B(i).

7. Benefits

A. The Company will provide to Criteser all benefits and perquisites provided by
the Company from time to time to its Senior Executives, subject to the
eligibility requirements and the terms and conditions of the benefit plans and
perquisite policies. For the avoidance of doubt, Criteser’s benefit package
includes twenty (20) paid days off per contract year (i.e., the year ending on
each anniversary of the Commencement Date of the Original Agreement). Other
included benefits and perquisites presently consist of group health insurance
(PPO or HMO), participation in the Omnibus Plan, life insurance, business travel
insurance, qualified retirement plan (subject to pension freeze), 401(k) plan,
employee stock ownership plan, cell phone, company credit card, and expense
reimbursement, and may include use of an automobile or an automobile allowance
in accordance with Company policy for Senior Executives. Not all of the
foregoing benefits are 100% Company paid.

B. The Incentive Grant, Retention Grant and the Award are in lieu of any other
grants under the Omnibus Plan in calendar year 2011. Thereafter, Criteser shall
be entitled to such future grants under the Omnibus Plan as are awarded to him
by the Compensation Committee in its discretion.

C. The Company reserves the right to alter or discontinue any or all such
benefits and perquisites, provided they are so altered or discontinued as to all
Senior Executives.

 

3



--------------------------------------------------------------------------------

8. Termination

A. Criteser’s employment is terminable by the Company for good and sufficient
cause (“Cause”), which shall consist only of: (i) a repeated refusal to follow
reasonable directions from the Committee, the Board or the permanent Chief
Executive Officer, as applicable, after a warning; (ii) a material breach of any
of Criteser’s fiduciary duties to the Company (a breach involving dishonesty or
personal gain shall be deemed material regardless of the amount involved);
(iii) conviction of a felony; (iv) commission of a willful violation of any law,
rule or regulation involving moral turpitude; (v) commission of a willful or
grossly negligent act, omission or course of conduct which has a material
adverse effect on the Company; or (vi) commission of a material breach by
Criteser of this Agreement which breach, if curable, is not cured within a
reasonable time after written notice from the Committee or the Board or the
Permanent Chief Executive Officer, as applicable, describing the nature of the
breach in reasonable detail.

B. Criteser’s employment shall terminate upon Criteser’s resignation, with or
without “Good Reason,” as defined below, death or permanent mental or physical
incapacity. “Permanent Incapacity” shall be deemed to have occurred if Criteser
has been unable to perform substantially all of his employment duties under
Section 3 on a substantially full time basis by reason of a mental or physical
condition for a period of ninety (90) consecutive days or for more than one
hundred eighty days (180) in any period of three hundred sixty-five
(365) consecutive days.

“Good Reason” shall exist only (i) if Criteser is not offered or, if offered,
does not accept the position of permanent sole Chief Executive Officer or
permanent co-Chief Executive Officer, or no permanent Chief Executive Officer
has been selected by the Company by January 1, 2012 (each a “Trigger Event”),
and within six months after the applicable Trigger Event, Criteser resigns all
positions with the Company on at least ninety (90) days’ notice and cooperates
reasonably in the transition of his duties, (ii) on the Company’s material
breach of this Agreement, (iii) on a material reduction in Criteser’s
responsibilities, duties or authority, other than a reversion pursuant to
Section 4D, or (iv) on a relocation of Criteser’s place(s) of employment to
someplace other than either or both of Los Angeles County or the greater
Portland, Oregon area; provided, however, that any such condition in subsections
(ii) through (iv) shall not constitute “Good Reason” unless both (x) Criteser
provides written notice to the Company describing the condition claimed to
constitute Good Reason in reasonable detail within ninety (90) days of the
initial existence of such condition, and (y) the Company fails to remedy such
condition within thirty (30) days of receiving such written notice thereof; and
provided, further, that in all events the termination of Criteser’s employment
with the Company shall not be treated as a resignation for “Good Reason” unless
such resignation occurs not more than one (1) year following the initial
existence of the condition claimed to constitute “Good Reason.”

C. Criteser’s employment shall terminate at the election of the Company at any
time without Cause.

9. Payments upon Termination. The following amounts are payable upon termination
of Criteser’s employment, as applicable:

A. In the event of a termination for any reason, base salary at the then
existing rate, shall be prorated and paid through the effective termination
date, along with accrued and untaken vacation (subject to the Company’s vacation
policy).

B. If termination is due to Criteser’s death or Permanent Incapacity, the
Company shall also pay to Criteser upon termination an additional lump sum
severance amount equal to the Target Award under the Plan which is applicable to
Criteser for the fiscal year in which termination is effective or, if
termination takes place before a Target Award for the then current fiscal year
has been assigned to

 

4



--------------------------------------------------------------------------------

Criteser, the Applicable Percentage of Criteser’s then annual base salary, in
either case prorated for the partial fiscal year ending on the effective
termination date.

C. If termination occurs at the election of the Company without Cause or by
Criteser’s resignation for Good Reason, Criteser will receive as severance:

(i) base salary continuation at the rate in effect on the date of termination
for a period of one (1) year, provided that if Criteser’s termination occurs at
the election of the Company without Cause or by reason of a resignation for Good
Reason at a time when Criteser is serving as Interim Co-Chief Executive Officer
or is a resignation for Good Reason subject to Section 8B(i), then such salary
continuation shall be paid at the rate of $350,000 per annum,

(ii) partially Company-paid COBRA coverage under the Company’s health care plan
for himself and his spouse for one (1) year after the effective termination date
(the Company will pay the same percentage of the coverage cost that it would
have paid had Criteser’s employment not terminated), and

(iii) an amount equal to one hundred percent (100%) of Criteser’s Target Award
under the Plan for the fiscal year in which the date of termination occurs, such
amount to be prorated for the partial fiscal year in which the termination date
occurs. The Target Award, as defined in the Plan, shall be an amount equal to
fifty-five percent (55%) (the “Applicable Percentage”) of Criteser’s base annual
salary (if for “Good Reason” then the base salary is as defined in 8C(i)),
unless a new Target Award has been assigned for the applicable year.

Criteser is not obligated to seek other employment as a condition to receipt of
the payments called for by this Section 8C, and Criteser’s earnings, income or
profits from other employment or business activities after termination of his
employment shall not reduce the Company’s payment obligations under this
Section 8C. Subject to Section 8D and Section 13J(ii), the amount referred to in
clause 8C(i) above shall be paid in installments in accordance with the
Company’s standard payroll practices commencing in the month following the month
in which Criteser’s Separation from Service occurs, and the amount referred to
in clause 8C(iii) above shall be paid in a lump sum within thirty (30) days
after the end of the Company’s fiscal year in which Criteser’s Separation from
Service occurs. As used herein, a “Separation from Service” occurs when Criteser
dies, retires, or otherwise has a termination of employment with the Company
that constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder. Salary continuation payments shall commence,
and the additional severance amount shall be paid, only when the release
required by Section 9E below has become effective.

D. As a condition to receiving the applicable payments under Section 9C above,
Criteser must execute and deliver to the Company within twenty-one (21) days
following the termination of his employment (or such longer period as may be
required under applicable law) a general release of claims against the Company
other than claims to the payments called for by this Agreement, such release to
be in form and content substantially as attached hereto as Exhibit A, and said
release shall have become effective under applicable laws, including the Age
Discrimination in Employment Act of 1967, as amended.

E. All benefits other than the entitlement to payments under Section 9C shall
terminate automatically upon termination of Criteser’s employment except to the
extent otherwise provided in the Company benefit plans or by law.

 

5



--------------------------------------------------------------------------------

F. Except as provided in this Section 9 or by applicable Company benefit plans
or laws, Criteser shall not be entitled to any payments of any kind in
connection with the termination of his employment by the Company.

10. Employee Handbook and Company Policies. So long as he is employed by the
Company, Criteser shall comply with, and shall be entitled to rights as set
forth in the Company’s Employee Handbook which may be revised from time to time
and other Company policies as in effect and communicated to Criteser from time
to time. In the event that there is a conflict or contradiction between the
contents of the Employee Handbook or other such Company policies and the
provisions of this Agreement, then the provisions of this Agreement will
prevail.

11. Confidential Information, Intellectual Property

A. Criteser acknowledges that during the course of his employment with the
Company, he will be given or will have access to non-public and confidential
business information of the Company and CBI which will include information
concerning pending or potential transactions, financial information concerning
the Company and CBI, information concerning the Company’s and CBI’s product
formulas and processes, information concerning the Company’s and CBI’s business
plans and strategies, information concerning Company and CBI personnel and
vendors, and other non-public proprietary information of the Company and CBI
(all collectively called “Confidential Information”). All of the Confidential
Information constitutes “trade secrets” under the Uniform Trade Secrets Act.
Criteser covenants and agrees that during and after the term of his employment
by the Company he will not disclose Confidential Information or any part thereof
to anyone outside the Company or CBI or use such Confidential Information for
any purpose other than the furtherance of the Company’s interests without the
prior written consent of the Committee, the Board or the Permanent Chief
Executive Officer, as applicable.

B. Criteser further covenants that for a period of two (2) years after his
employment by the Company terminates, he will not, directly or indirectly,
overtly or tacitly, induce, attempt to induce, solicit or encourage (i) any
customer or prospective customer of the Company or CBI to cease doing business
with, or not to do business with, the Company or CBI or (ii) any employee of the
Company or CBI to leave the Company or CBI.

C. The Company and Criteser agree that the covenants set forth in this
Section 11 are reasonably necessary for the protection of the Company’s
Confidential Information and that a breach of the foregoing covenants will cause
the Company irreparable damage not compensable by monetary damages, and that in
the event of such breach or threatened breach, at the Company’s election, an
action may be brought in a court of competent jurisdiction seeking a temporary
restraining order and a preliminary injunction against such breach or threatened
breach notwithstanding the arbitration and reference provisions of Section 13F
below. Upon the court’s decision on the application for a preliminary
injunction, the court action shall be stayed and the remainder of the dispute
submitted to arbitration or reference under Section 13F. The prevailing party in
such legal action shall be entitled to recover its costs of suit including
reasonable attorneys’ fees.

D. The Company shall own all rights in and to the results, proceeds and products
of Criteser’s services hereunder, including without limitation, all ideas and
intellectual property created or developed by Criteser and which is related to
Criteser’s employment.

12. Integration with Change in Control Severance Agreement. If Criteser becomes
eligible for benefits under Section 3 of the Change in Control Severance
Agreement executed concurrently

 

6



--------------------------------------------------------------------------------

herewith, the benefits provided by Section 4 of the Change in Control Severance
Agreement shall be in lieu of, and not in addition to, the benefits provided by
Section 9C of this Agreement.

13. Miscellaneous

A. This Agreement, the Change in Control Severance Agreement and Indemnification
Agreement, each as entered into concurrently herewith, contain the entire
agreement of the parties on the subject of Criteser’s employment by the Company,
all prior and contemporaneous agreements, promises or understandings being
merged herein. This Agreement can be modified only by a writing signed by both
parties hereto.

B. Criteser cannot assign this Agreement or delegate his duties hereunder.
Subject to the preceding sentence, this Agreement shall bind and inure to the
benefit of the parties hereto, their heirs, personal representatives, successors
and assigns.

C. No waiver of any provision or consent to any exception to the terms of this
Agreement shall be effective unless in writing and signed by the party to be
bound and then only to the specific purpose, extent and instance so provided.
This Agreement may be executed in counterparts (and by facsimile signature),
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.

D. Each party shall execute and deliver such further instruments and take such
other action as may be necessary or appropriate to consummate the transactions
herein contemplated and to carry out the intent of the parties hereto.

E. This Agreement shall be construed in a fair and reasonable manner and not
pursuant to any principle requiring that ambiguities be strictly construed
against the party who caused same to exist.

F. (i) All disputes arising under or in connection with this Agreement, shall be
submitted to a mutually agreeable arbitrator, or if the parties are unable to
agree on an arbitrator within fifteen (15) days after a written demand for
arbitration is made by either party, to JAMS/Endispute (“JAMS”) or successor
organization, for binding arbitration in Los Angeles County by a single
arbitrator who shall be a former California Superior Court judge. Except as may
be otherwise provided herein, the arbitration shall be conducted under the
California Arbitration Act, Code of Civil Procedure 1280 et seq. The parties
shall have the discovery rights provided in Code of Civil Procedure 1283.05 and
1283.1. The arbitration hearing shall be commenced within ninety (90) days after
the selection of an arbitrator by mutual agreement or, absent such mutual
agreement, the filing of the application with JAMS by either party hereto, and a
decision shall be rendered by the arbitrator within thirty (30) days after the
conclusion of the hearing. The arbitrator shall have complete authority to
interpret this Section 13F and to render any and all relief, legal and
equitable, appropriate under California law, including the award of punitive
damages where legally available and warranted. The arbitrator shall award costs
of the proceeding, including reasonable attorneys’ fees and the arbitrator’s fee
and costs, to the party determined to have substantially prevailed. Judgment on
the award can be entered in a court of competent jurisdiction.

(ii) The foregoing notwithstanding, if the amount in controversy exceeds
$200,000, exclusive of attorneys’ fees and costs, the matter shall be litigated
in the Los Angeles County Superior Court as a regular non-jury civil action
except that a former California Superior Court Judge selected by the parties or
by JAMS, as hereinabove provided, shall be appointed as referee to try all
issues of fact and law, without a jury, pursuant to California Code of Civil
Procedure §638 et seq. The parties hereto expressly waive a trial by jury.
Judgment entered on the decision of the referee shall be appealable

 

7



--------------------------------------------------------------------------------

as a judgment of the Superior Court. The prevailing party shall be entitled to
receive its reasonable attorneys’ fees and costs from the other party.

G. Payments to Criteser are subject to payroll deductions and withholdings if
and to the extent required by law. Salary payments will be reduced on a
dollar-for-dollar basis by payments received by Criteser for disability under
governmental or Company paid disability insurance programs.

H. All provisions of this Agreement which must survive the termination of this
Agreement to give them their intended effect shall so survive.

I. If any provision of this Agreement is determined to be unenforceable as
illegal or contrary to public policy, it shall be deemed automatically amended
to the extent necessary to render it enforceable provided the intent of the
parties as expressed herein will not thereby be frustrated. Otherwise the
unenforceable provision shall be severed from the remaining provisions which
shall remain in effect.

J. (i) It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Criteser to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to Criteser.

(ii) Notwithstanding any provision of this Agreement to the contrary, if
Criteser is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Criteser’s Separation from Service,
Criteser shall not be entitled to any payment or benefit pursuant to Section 9C
until the earlier of (i) the date which is six (6) months after Criteser’s
Separation from Service for any reason other than death, or (ii) the date of
Criteser’s death. Any amounts otherwise payable to Criteser upon or in the six
(6) month period following Criteser’s Separation from Service that are not so
paid by reason of this Section 13J(ii) shall be paid (without interest) as soon
as practicable (and in all events within thirty (30) days) after the date that
is six (6) months after Criteser’s Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of Criteser’s death). The provisions of this Section 13J(ii) shall only apply
if, and to the extent, required to avoid the imputation of any tax, penalty or
interest pursuant to Code Section 409A.

(iii) To the extent that any benefits pursuant to Section 9C(ii) or
reimbursements pursuant to Section 7 are taxable to Criteser, any reimbursement
payment due to Criteser pursuant to such provision shall be paid to Criteser on
or before the last day of Criteser’s taxable year following the taxable year in
which the related expense was incurred. The benefits and reimbursements pursuant
to such provisions are not subject to liquidation or exchange for another
benefit and the amount of such benefits and reimbursements that Criteser
receives in one taxable year shall not affect the amount of such benefits or
reimbursements that Criteser receives in any other taxable year.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.

 

Company:   FARMER BROS. CO., Dated: May 18, 2011   a Delaware corporation   By:
 

/s/ JEFFREY A. WAHBA

    Jeffrey A. Wahba     Interim Co-Chief Executive Officer Criteser:     Dated:
May 18, 2011  

/s/ PATRICK G. CRITESER

  Patrick G. Criteser

[Signature Page to Employment Agreement (Farmer Bros. Co. / Criteser)]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

I understand that my position with Farmer Bros. Co. (the “Company”) terminated
effective             , 20     (the “Separation Date”). The Company has agreed
that if I choose to sign this Agreement, the Company will pay me severance
benefits (minus the standard withholdings and deductions) pursuant to the terms
of the Employment Agreement entered into effective as of April 19, 2011 between
myself and the Company. I understand that I am not entitled to this severance
payment unless I sign this Agreement. I understand that in addition to this
severance, the Company will pay me all of my accrued salary and vacation, to
which I am entitled by law regardless of whether I sign this release.

In consideration for the severance payment I am receiving under this Agreement,
I acknowledge and agree that I am bound by the provisions of Sections 11A and
11B of my Employment Agreement and hereby release the Company and its current
and former officers, directors, agents, attorneys, employees, shareholders, and
affiliates from any and all claims, liabilities, demands, causes of action,
attorneys’ fees, damages, or obligations of every kind and nature, whether they
are known or unknown, arising at any time prior to the date I sign this
Agreement. This general release includes, but is not limited to: all federal and
state statutory and common law claims, claims related to my employment or the
termination of my employment or related to breach of contract, tort, wrongful
termination, discrimination, wages or benefits, or claims for any form of
compensation. This release is not intended to release any claims I have or may
have against any of the released parties for (a) indemnification as a director,
officer, agent or employee under applicable law, charter document or agreement,
(b) severance and other termination benefits specifically provided for in my
Employment Agreement which constitutes a part of the consideration for this
release, (c) health or other insurance benefits based on claims already
submitted or which are covered claims properly submitted in the future,
(d) vested rights under pension, retirement or other benefit plans, or (e) in
respect of events, acts or omissions occurring after the date of this Release
Agreement. In releasing claims unknown to me at present, I am waiving all rights
and benefits under Section 1542 of the California Civil Code, and any law or
legal principle of similar effect in any jurisdiction: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Agreement; and (e) this Agreement will not be effective until the
eighth day after this Agreement has been signed both by me and by the Company.

I accept and agree to the terms and conditions stated above:

 

 

Patrick G. Criteser

[Exhibit A to Employment Agreement (Farmer Bros. Co. / Criteser)]